internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 1-plr-145459-02 date march legend x z a b c d e a b d1 d2 d3 d4 plr-145459-02 dear this responds to your letter dated date submitted on behalf of x requesting relief under sec_1362 of the internal_revenue_code facts x was incorporated on d1 x elected s status effective d1 when it was owned equally by a and b as of d2 a and b each owned a shares of x stock and c owned b shares of x stock on d3 a formed a partnership z with d on or about d3 a contributed all of his shares in x to z a and d then made a gratuitous transfer of a partnership_interest to e on d4 all x shares held by z were distributed to a x represents that at all relevant times x and its shareholders treated x as an s_corporation and filed their tax returns accordingly x and its shareholders agree to make any adjustments required by the secretary consistent with the treatment of x as an s_corporation law and analysis sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect sec_1361 provides that a small_business_corporation can not have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1362 provides that an election under sec_1362 shall be terminated whenever the corporation ceases to be a small_business_corporation sec_1362 provides that if an election under sec_1362 by any corporation was terminated under sec_1362 the secretary determines that the circumstances resulting in the termination were inadvertent no later than a reasonable period of time after the discovery of the circumstances resulting in the termination steps were taken so that the corporation is a small_business_corporation and the corporation and each person who was a shareholder of the corporation at any time during the period of inadvertent termination of the s election agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in the termination the corporation is treated as an s_corporation during the period specified by the secretary the committee reports accompanying the subchapter_s_revision_act_of_1982 explain sec_1362 as follows plr-145459-02 if the internal_revenue_service determines that a corporation’s subchapter_s_election is inadvertently terminated the service can waive the effect of the terminating event for any period if the corporation timely corrects the event and if the corporation and the shareholders agree to be treated as if the election had been in effect for such period the committee intends that the internal_revenue_service be reasonable in granting waivers so that corporations whose subchapter_s eligibility requirements have been inadvertently violated do not suffer the tax consequences of a termination if no tax_avoidance would result from the continued subchapter_s treatment in granting a waiver it is hoped that taxpayers and the government will work out agreements that protect the revenues without undue_hardship to taxpayers it is expected that the waiver may be made retroactive for all years or retroactive for the period in which the corporation again became eligible for subchapter_s treatment depending on the facts s rep no 97th cong 2d sess 1982_2_cb_718 h_r rep no 97th cong 2d sess 1982_2_cb_730 conclusion based solely on the facts submitted and the representations made we conclude that x’s election to be treated as an s_corporation terminated on or about d3 we also conclude that the termination constituted an inadvertent termination within the meaning of sec_1362 under the provisions of sec_1362 x will be treated as continuing to be an s_corporation provided that x’s s_corporation_election is not otherwise terminated under sec_1362 during the period of termination the shareholders of x including z must include their pro_rata share of the separately and nonseparately computed items of x under sec_1366 make any adjustments to stock basis under sec_1367 and take into account any distributions made by x to the shareholders under sec_1368 if x or any of its shareholders fail to treat x as described above this ruling will be null and void except as specifically provide herein no opinion is expressed or implied as to the federal tax consequences of the facts described above under any other provision of the code in particular no opinion is expressed as to whether x is an s_corporation for federal tax purposes in addition no opinion is expressed as to the federal_income_tax consequences of the d4 distribution by z finally this letter does not address the gift_tax consequences of the d4 distribution from z to a of x stock see eg sec_25 h indicating that a transfer of property by an entity to b an individual would generally constitute a gift to b from the owners of the entity to the extent the distribution exceeds b’s interest in such amount as an owner of the entity this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent plr-145459-02 x’s authorized representative under a power_of_attorney on file in this office a copy of this letter will be sent to s dan carmody sincerely dan carmody senior counsel branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
